Title: From Alexander Hamilton to Ebenezer Stevens, 25 November 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            N.Y. Nov. 25. 99
          
          I enclose to send you the enclosed paper and request that you will immediately deliver to Captain Stille the Sum of 242. 2. Two hundred and forty two dollars and two Cents—You will take from Capn Stille an accountable receipt as the thing cannot now be definitively settled—
           Gl Stevens—
        